DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 03 May 2021.
2.  Claims 1-5, 7-10 and 21 are pending in the application.
3.  Claims 1-5, 7-10 and 21 have been allowed.
4.  Claims 6, 11-20 and 22 have been cancelled.
Terminal Disclaimer
5.  The terminal disclaimer filed on 03 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,776,483 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
6.  Claims 1-5, 7-15 and 17-22 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closes prior art to the current application is Zhao et al U.S. Patent No. 9,954,893 B1 (hereinafter Zhao).  Zhao is directed to modifying we page code to combat “man-in-the-browser” attacks [column 1, lines 32-42].  However, the prior art does not disclose, teach or fairly suggest the limitations of “delivering a detection webpage to a web browser, the detection webpage comprising detection code configured to detect a presence of the webinject in the detection webpage” and “inspecting, by the detection code, rendering of content of the detection webpage in the browser to detect webinject content in the detection webpage by the webinject, the webinject content including one or more Hypertext Markup Language (HTML) components”, as recited in independent claims 1 and 11.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Ross US 2007/0113282 A1 directed to a device for receiving and processing data content having at least one original function call includes a hook script generator  and a script processing engine [abstract].
B.  Chien US 2009/0064337 A1 directed to preventing web page attacks [abstract].
C.  Cote et al US 2013/0263270 A1 directed to detecting malicious computer code [abstract].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492